DETAILED ACTION
Response to Amendment
1.	This Action is in response to the applicant’s amendment filed on 1/4/2021.  Claims 1-20 are still pending in the present application. 

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Roozbeh Gorgin, Attorney of Record, on 1/28/2021.

3.	The application has been amended as follows:

IN THE CLAIMS
1. (Currently Amended)
A method for displaying location fencing information within a controlled environment, comprising:
assigning an inmate device to an inmate, wherein the inmate is a first inmate;

receiving second location information from a second location beacon, the second location information indicating that the second location beacon has detected the inmate device within a proximity of the second location beacon; 
determining a previous path of the inmate based on the first location information and the second location information;
generating a prediction model based upon historic location information associated with the inmate;
determining a predicted path of the inmate based on the prediction model; 
determining a proximity policy associated with the inmate;
receiving a notification of inmate locations of the first inmate and a second inmate from a generated map of the controlled environment that displays the inmate locations of the first inmate and the second inmate within the controlled environment;
determining a potential violation of the proximity policy based on the predicted path, comprising:
determining that the inmate location of the first inmate is not permitted to be within a predetermined distance of the inmate location of the second inmate; and
determining that the predicted path is within the predetermined distance of the inmate location of the first inmate; 

applying, within the GUI, a first graphical effect to the predicted path 
based on the potential violation, the first graphical effect distinguishing the predicted path from the previous path;
displaying, within the GUI, a selectable visual representation corresponding to the inmate and an employee, including the first graphical effect to the predicted path; and
receiving, via the GUI, a selection of the selectable visual representation, wherein the selection is for initiating a voice communication with the employee based on the potential violation of the proximity policy and for sending commands to the inmate device.

2. (Cancelled)

4. (Currently Amended)
The method of claim 1, further comprising:
displaying, within the GUI, an inmate location of a second inmate; and
applying, within the GUI, a second graphical effect to the inmate location of the second inmate, wherein the second graphical effect is distinguished from the first graphical effect.



8. (Currently Amended)
A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
assigning an inmate device to an inmate, wherein the inmate is a first inmate;
receiving first location information from a first location beacon, the first location information indicating that the first location beacon has detected the inmate device within a proximity of the first location beacon;
receiving second location information from a second location beacon, the second location information indicating that the second location beacon has detected the inmate device within a proximity of the second location beacon; 
determining a previous path of the inmate based on the first location information and the second location information;
generating a prediction model based upon historic location information associated with the inmate;
determining a predicted path of the inmate based on the prediction model; 
determining a proximity policy associated with the inmate;
receiving a notification of inmate locations of the first inmate and a second inmate from a generated map of a controlled environment that displays the inmate locations of the first inmate and the second inmate within the controlled environment;
, comprising:
determining that the inmate location of the first inmate is not permitted to be within a predetermined distance of the inmate location of the second inmate; and
determining that the predicted path is within the predetermined distance of the inmate location of the first inmate; 
displaying a graphical user interface (GUI) including the previous path and the predicted path;
applying, within the GUI, a first graphical effect to the predicted path 
based on the potential violation, the first graphical effect distinguishing the predicted path from the previous path;
displaying, within the GUI, a selectable visual representation corresponding to the inmate and an employee, including the first graphical effect to the predicted path; and
receiving, via the GUI, a selection of the selectable visual representation, wherein the selection is for initiating a voice communication with the employee based on the potential violation of the proximity policy and for sending commands to the inmate device.





9 (Cancelled)

15.    (Currently Amended) 
A location fencing system comprising:
an inmate device associated with an inmate located within a controlled environment; and
a location fencing device including one or more processors and/or circuits configured to:
assign an inmate device to an inmate, wherein the inmate is a first inmate;
determine a first location of the inmate device from a first location beacon, the first location indicating that the first location beacon has detected the inmate device within a proximity of the first location beacon;
determine a second location of the inmate device from a second location beacon, the second location indicating that the second location beacon has detected the inmate device within a proximity of the second location beacon; 
determine a previous path of the inmate based on the first location and the second location;
generate a prediction model based upon historic location information associated with the inmate;
determine a predicted path of the inmate based on the prediction model; 
determine a proximity policy associated with the inmate;
receive a notification of inmate locations of the first inmate and a second inmate from a generated map of the controlled environment that displays the inmate locations of the first inmate and the second inmate within the controlled environment;
determine a potential violation of the proximity policy based on the predicted path by:
determining that the inmate location of the first inmate is not permitted to be within a predetermined distance of the inmate location of the second inmate; and
determining that the predicted path is within the predetermined distance of the inmate location of the first inmate; 
display a graphical user interface (GUI) including the previous path and the predicted path;
apply, within the GUI, a first graphical effect to the predicted path 
based on the potential violation, the first graphical effect distinguishing the predicted path from the previous path;
display, within the GUI, a selectable visual representation corresponding to the inmate and an employee, including the first graphical effect to the predicted path; and
receive, via the GUI, a selection of the selectable visual representation, wherein the selection is for initiating a voice communication with the employee based on the potential violation of the proximity policy and for sending commands to the inmate device.

17 (Cancelled)


Allowable Subject Matter
4.	Claims 1, 3-8, 10-16 and 18-20 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1, 3-8, 10-16 and 18-20 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to the allowed independent claims 1, 8 and 15:
Langford, et al (US PG Publication 2015/0312740), hereafter Langford, teaches 
comparing measured signals with calibration maps to generate a set of comparison maps which are combined to generate a likelihood map, where a likely region and most likely location are determined from the likelihood map and may be displayed relative to a map of the environment.
Hoyt (US PG Publication 2017/0140625) teaches analyzing released offender geospatial location information trends.
Grothe, et al (US PG Publication 2017/0336967), hereafter Grothe, teaches a device and system having a user interface for emergency communications.  

A method as claimed in claim 1, comprising:
receiving a notification of inmate locations of the first inmate and a second 
inmate from a generated map of the controlled environment that displays the inmate locations of the first inmate and the second inmate within the controlled environment;
determining a potential violation of the proximity policy based on the predicted path, comprising:
determining that the inmate location of the first inmate is not permitted to be within a predetermined distance of the inmate location of the second inmate; and
determining that the predicted path is within the predetermined distance of the inmate location of the first inmate; 
displaying a graphical user interface (GUI) including the previous path and the predicted path;
applying, within the GUI, a first graphical effect to the predicted path 
based on the potential violation, the first graphical effect distinguishing the predicted path from the previous path; and
displaying, within the GUI, a selectable visual representation corresponding to the inmate and an employee, including the first graphical effect to the predicted path, in combination with the other recited limitations of the claim
A non-transitory computer-readable device as claimed in claim 8, having 
instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving a notification of inmate locations of the first inmate and a second 
inmate from a generated map of a controlled environment that displays the inmate locations of the first inmate and the second inmate within the controlled environment;
determining a potential violation of the proximity policy based on the predicted path, comprising:
determining that the inmate location of the first inmate is not permitted to be within a predetermined distance of the inmate location of the second inmate; and
determining that the predicted path is within the predetermined distance of the inmate location of the first inmate; 
displaying a graphical user interface (GUI) including the previous path and the predicted path;
applying, within the GUI, a first graphical effect to the predicted path 
based on the potential violation, the first graphical effect distinguishing the predicted path from the previous path; and
displaying, within the GUI, a selectable visual representation corresponding to the inmate and an employee, including the first graphical effect to the predicted path, in combination with the other recited limitations of the claim
A location fencing system as claimed in claim 15, comprising a location fencing 
device including one or more processors and/or circuits configured to:
receive a notification of inmate locations of the first inmate and a second inmate from a generated map of the controlled environment that displays the inmate locations of the first inmate and the second inmate within the controlled environment;
determine a potential violation of the proximity policy based on the predicted path by:
determining that the inmate location of the first inmate is not permitted to be within a predetermined distance of the inmate location of the second inmate; and
determining that the predicted path is within the predetermined distance of the inmate location of the first inmate; 
display a graphical user interface (GUI) including the previous path and the predicted path;
apply, within the GUI, a first graphical effect to the predicted path 
based on the potential violation, the first graphical effect distinguishing the predicted path from the previous path; and
display, within the GUI, a selectable visual representation corresponding to the inmate and an employee, including the first graphical effect to the predicted path, in combination with the other recited limitations of the claim.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641